Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 6/13/2022, Applicant has amended Claim 1.  
Claims 1 and 21-24 are under consideration. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/01/2022, 3/23/2022, 5/13/2022, 6/13/2022 were filed after the mailing date of the non-final Office action on 12/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Withdrawn Objection to the Specification
The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of Applicant’s amendments.


Withdrawn 35 USC § 103 
The prior rejection of Claims 1, and 21-23 under 35 U.S.C. 103 as being unpatentable over Campana et al., (US2018/0008638, filed 2/05/2016) is withdrawn in light of Applicant’s amendment of Claim 1 to limit the modification of the endogenous TCR to a genetic modification, which is a limitation Campana does not teach.

The prior rejection of Claim 24 under 35 U.S.C. 103 as being unpatentable over Campana et al., (US2018/0008638, filed 2/05/2016), in view of Sentman et al., (WO2011/059836, filed 10/29/2010, see IDS filed 2/17/2021) is withdrawn in light of Applicant’s amendment of Claim 1.


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al., (US2018/0066034, filed 2/26/2016), in view of Welstead et al. (US2017/0175128, filed 4/17/2015)

In regard to claim 1, Ma teaches engineered immune cells comprising a CAR that specifically binds CD7 (Abstract, [0141, 0177-0180, 0200, 0337], see Claims 106 & 110 of Ma).
In regard the type of CAR, Ma teaches the CAR is a 3rd generation CAR that comprises at least costimulatory domain of 4-1BB [0039, 0057, 0111, 0180, 0275, 0337].
In regard to the type of engineered immune cells, Ma teaches T cells ([0138, 0271, 0333], see Fig. 39).
In regard to the levels of CD7 in the engineered immune cells, Ma teaches the immune cells are genetically modified to be deficient in CD7. Specifically, Ma teaches gene disruption or knockout of CD7 ([0083, 0147, 0333, 0336], see Fig. 39, and Fig. 40, #4). Importantly, Ma teaches the scientific concept that in order to avoid self-killing, the CAR expressing T cells must be modified to remove antigens that are targeted by the CARs such as CD7, which is expressed by both the cancer cells (e.g., leukemia and lymphoma) and the T cells themselves ([0178, 0332], p.12, Table). Thus, it would have been predictably obvious to prepare T cells that comprise an anti-CD7 CAR and are also deficient in CD7 in order to reduce self-killing of the CART cells in a patient [0333, 0337]. 
However, in regard to the claim 1, although Ma teaches the CAR T cells are TCR deficient [0143], and Ma teaches the use of the CRISPR nuclease mediated genetic modification of the target genes such as CD7 (see Examples), they are silent to T cells comprising a CD7CAR, that are both CD7 deficient, and TCR alpha deficient.
Welstead teaches CRISPR nuclease mediated deletion of multiple genes in T cells that comprise an exogenous CAR for cancer therapy (Abstract, [0008, 0012-0018, 0167-0179]).  Specifically in regard to claim 1, Welstead teaches CRISPR nuclease mediated deletion of TCR alpha in T cells [1661], Example 6), and also demonstrates successful multiplex gene editing of TCR alpha with other genes (e.g., TCR beta) in T cells [01653] such that the TCR mediated signaling is blocked.
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the composition of CD7CAR T cells comprising CRISPR mediated deletion of CD7 and are TCR deficient as taught by Ma, and combine the CRISPR mediated deletion of TCR alpha as taught by Welstead with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Welstead because deletion of TCR alpha prevents graft vs host disease by eliminating TCR recognition of and response to host tissue [0294]. 
In regard to claim 21, Ma teaches that the CAR comprises the antigen binding domain of a scFv from an antibody [0021, 0095, 337], see Fig. 39).
In regard to claim 22, as stated supra, Ma teaches that the CAR is a 3rd generation CAR that further comprises at least one costimulatory domain from CD28 [0039, 0111, 0337].
In regard to claim 23, as stated supra, Ma teaches that the CAR is a 3rd generation CAR that further comprises the signaling domain of CD3zeta [0039, 0110, 0337].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 6/13/2022 are acknowledged.
Applicant argues that the prior art of Campana is directed to genetically modifying CAR T cells such that they are deficient in CD7 and are inhibited in endogenous TCR alpha signaling by expressing blocking proteins. Specifically, Applicant argues that the methods of Campana are distinct from the CRISPR system used by Applicant, and that Campana teaches away from genetically modifying the endogenous TCR as is now claimed. Furthermore, Applicant cites the prior art of Rappl et al. and Kirberg et al. to argue that the state of the art at the time of filing taught that the lack of CD7 and the impairment of TCR binding to MHC were detrimental to T cell survival.
Applicant's arguments and the prior art of Rappl and Kirberg have been fully considered but they are not persuasive.
As a first matter, Applicant’s arguments directed to Campana are moot in light of the new rejection over Ma, which was necessitated by Applicant’s amendment, and who make predictably obvious to delete CD7 with the CRISPR system in TCR deficient T cells.
As a second matter, considering their publication dates, the cited prior art of Rappl et al. (published in 2001) and Kirber et al. (published in 1997) are not particularly reflective of the state of the art at the time of filing of instant application (i.e., 2016).  
Specifically, in regard to the teachings of Rappl directed to immunopurified CD7 negative T cells (as opposed to genetically modified CD7 deficient cells of Ma), Rapple teaches this population “reflect a separate and stable differentiation state occurring late in the immune response”. In other words, unlike the prior art of Ma, which uses normal T cells, the CD7 negative population of Rappl are already at the end of their life span and thus are prone to apoptosis. Thus, Rapple and Ma are directed to different populations of CD7 deficient T cells. Second, it must be noted that Rappl explicitly teaches IL-15 in culture media rescues T cell apoptosis, which is a method step that Ma teaches [0247]. Thus, there would have been minimal loss of CD7 negative T cells according to the methods of Ma.  Third, as stated in the prior Office action, Campana provides objective scientific evidence that for normal T cells that acutely lack CD7, there is no significant loss in cell numbers (compare 95% CD7+GFP+ cells to 90% CD7-GFP+ cells in Fig. 8). Thus, at the time of filing, one of ordinary skill would have had little concern in acutely eliminating CD7 from normal T cells. Furthermore, even if a small percentage of the CD7 deficient cells were to undergo apoptosis in vitro, this would have been understood by the ordinary artisan as being outweighed by the significant technical advantage of removing CD7 to avoid self-killing according to Ma (see also Campana).  
Specifically, in regard to the teachings of Kirberg directed to the lack of survival of T cells with a TCR that cannot engage with the MHC, Kirber teaches this is not the case when the “T cells could have been stimulated by antigen” (Discussion). In instant case, Ma teaches that the modified T cells comprises a CAR that is specific to a tumor antigen.  Thus, one of ordinary skill in the art would have understood that a T cell comprising a CAR would have compensated for the lack of stimulation from the endogenous TCR. Furthermore, even if a small percentage of the TCR deficient cells were not to undergo proliferation, this would have been understood by the ordinary artisan as being outweighed by the significant technical advantage of removing the TCR to avoid graft-vs-host disease according to Ma (see also Campana).  


Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al., (US2018/0066034, filed 2/26/2016), in view of Welstead et al. (US2017/0175128, filed 4/17/2015) as applied to claim 1, in further view of Sentman et al., (WO2011/059836, filed 10/29/2010, see IDS filed 2/17/2021)

As discussed previously, Ma in view of Welstead suggest genetically modified T cells comprising an anti-CD7 CAR, and are CD7 deficient, and TCRalpha deficient.
In regard to claim 24, although Ma teaches that the modified T cells are primary T cells obtained from a donor’s peripheral blood or umbilical cord [0025, 0149, 0182, 0270, 0277, see Fig. 39], and Welstead demonstrates the successful deletion of one or more target genes in primary T cells [1653, 1661], they are silent with respect to genetically modifying the primary T cells from a healthy donor. 
	With respect to claim 24, Sentman teaches populations of T cells for cancer therapy, wherein the T cells are primary T cells obtained from a healthy donor [0009, 0026, 0040, 0075. 0116].
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the composition of primary T cells for cell based therapy of cancer patients as taught by Ma et al., and choose primary T cells from a healthy donor as taught by Sentman with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sentman because primary T cells obtain from cancer patients do not respond as robustly as those from healthy individuals [0009], and a single healthy donor could supply T cells sufficient to treat dozens of cancer patients after transduction and expansion [0026]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 6/13/2022 are acknowledged and have been addressed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 21-23 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 111-118 of copending Application No. 16/428,624. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
The subject matter claimed in the instant application is disclosed in the referenced application as follows: the T cell composition of cited application anticipates  the T cell composition of instant application. It is clear that elements of the cited application claims are to be found in instant claims, which the difference being that cited application claims are more specific with respect to the sequence of the anti-CD7 CAR.  
Since the instant application claims are anticipated by cited application claims, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 6/13/2022 are acknowledged and ask that instant rejection be held in abeyance.

Claim 24 is provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 111-118 of copending Application No. 16/428,624 in view of Sentman et al., (WO2011/059836, filed 10/29/2010, see IDS filed 2/17/2021). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
The subject matter claimed in the instant application is disclosed in the referenced application as follows: the T cell composition of cited application anticipates  the T cell composition of instant application. It is clear that elements of the cited application claims are to be found in instant claims, which the difference being that cited application claims are more specific with respect to the sequence of the anti-CD7 CAR. 
However, cited claims are silent with respect to primary T cells from a healthy donor. 
	With respect to claim 24, Sentman teaches populations of T cells for cancer therapy, wherein the T cells are primary T cells obtained from a healthy donor [0009, 0026, 0040, 0075. 0116].
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the composition of CART cells as claimed, and choose primary T cells from a healthy donor as taught by Sentman with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sentman because primary T cells obtain from cancer patients do not respond as robustly as those from healthy individuals [0009], and a single healthy donor could supply T cells sufficient to treat dozens of cancer patients after transduction and expansion [0026]. 
Since the instant application claims are made obvious by cited application claims in view of Sentman, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 6/13/2022 are acknowledged and ask that instant rejection be held in abeyance.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633